Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 1 of 12 PageID #: 33782



                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

 _______________________________________
                                        )
 TINNUS ENTERPRISES, LLC,               )
                                        )
 and                                    )
                                        )
 ZURU LTD.,                             )       Civ. Action No. 6:16-cv-33
                                        )
      Plaintiffs,                       )            (LEAD CASE)
                                        )
 v.                                     )       HEARING REQUESTED
                                        )
 TELEBRANDS CORP., et al.,              )
                                        )
      Defendants.                       )
 _______________________________________)
                                        )
 TINNUS ENTERPRISES, LLC,               )
                                        )       Civ. Action No. 6:16-cv-34
      Plaintiff,                        )
                                        )        (Consolidated with Lead
 v.                                     )          Case No.: 6:16-cv-33)
                                        )
 TELEBRANDS CORP., et al.,              )
                                        )
      Defendants.                       )
 _______________________________________)




              PLAINTIFFS’ MOTION TO QUASH SUBPOENAS AND
        NOTICE OF DEPOSITION SERVED UPON PLAINTIFFS’ ATTORNEYS
             TOM DUNLAP, CORTLAND PUTBRESE, GREG SMITH,
            AND DUNLAP BENNETT AND LUDWIG PLLC, AND FOR A
            PROTECTIVE ORDER PURSUANT TO FED. R. CIV. P. 26(c)




  
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 2 of 12 PageID #: 33783



                                           INTRODUCTION

           On October 22, 2018, this Court issued an order reopening discovery on lost profits for 60

 days. (Dkt. 671.) In the order, the Court found that the issue regarding lost profits required further

 factual development. (Id.) However, this order did not give Defendants permission to launch an all-

 out assault on Plaintiffs’ counsel. Without notice or justification—and in complete disregard of the

 attorney-client privilege, the work product doctrine, and the rules of discovery—Telebrands has

 served discovery requests and subpoenas on Plaintiffs’ inside and outside legal counsel, as well

 as its e-discovery vendor. Nothing in the Court’s order permits such an overreaching discovery

 tactic.

           Plaintiffs Tinnus Enterprises, LLC, and ZURU, Ltd., (“Plaintiffs”) have requested that

 Defendants reconsider their efforts to seek discovery from Plaintiffs’ counsel, but Defendants have

 refused to do so. Therefore, leaving Plaintiffs no alternative, Plaintiffs seek to quash Defendant

 Telebrands’ Subpoenas and Notices of Deposition of Thomas Dunlap (lead trial counsel), Cortland

 Putbrese (lead litigation counsel), and Greg Smith (ZURU’s in-house counsel) dated October 31,

 2018, on the grounds that they attempt to depose Plaintiffs’ counsel without sufficient cause for

 such an extraordinary action and were unilaterally issued with insufficient notice. (See Exs. 1-3.)

 Plaintiffs also seek to quash a document subpoena to the law firm of Dunlap Bennett & Ludwig

 PLLC dated November 2, 2018. (Ex. 4.)

           With respect to this limited reopening of discovery, it is important to note that there is no

 evidence of any wrongdoing on behalf of Plaintiffs, much less Plaintiffs’ counsel. In fact, over

 the course of this litigation and the other cases of Tinnus Enterprises, LLC v. Telebrands Corp.,

 6:15-cv-00551-RWS-JDL (“Tinnus I”) and Tinnus Enterprises, LLC v. Telebrands Corp., 6:17-

 cv-00170-RWS-JDL (“Tinnus IV”), Plaintiffs have produced over 850,000 pages of documents




                                                    1
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 3 of 12 PageID #: 33784



 and engaged in the 36 depositions previously taken by Defendants in these cases. Interestingly,




                        . Regardless of the previous discovery conducted, Plaintiffs are ready and

 willing to engage in additional discovery on lost profits in compliance with the Court’s order.

 The extraordinary step of subpoenaing Plaintiffs’ three lead attorneys and law firm is clearly

 unjustified. These demands come at a time when the Tinnus IV trial is a little over two months

 away. Now, with trial in Tinnus IV looming, Defendants seek to waste hundreds of hours of

 Plaintiffs’ time with unjustified and excessive discovery requests on the eve of trial. Such

 unconventional tactics fly in the face of the rules of discovery and the Orders of this Court.

 Accordingly, Plaintiffs seek an order quashing the subpoenas and notices of deposition served on

 Plaintiffs’ counsel.

                                     FACTUAL BACKGROUND

           Prior to trial, Defendants requested extensive discovery related to

           . (Dkt. 660, Ex. H.) Plaintiffs fully complied with these requests. Defendants did not

 request                                     .

           On July 7, 2017, Defendants filed a motion for summary judgment, asserting for the first

 time their theory that

       . (Dkt. 334.) The Court granted this motion in part and denied it in part. (Dkt. 406, 484.)

 The Court also ordered supplemental discovery but did not reopen ESI discovery. (Dkt. 405 at

 5.) During this discovery, Defendants requested

                         . (See Dkt. 660, Ex. I.) Plaintiffs again complied with these requests.

           At trial on November 14-21, 2017, the jury ruled in Plaintiffs’ favor. (Dkt. 544.)




                                                    2
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 4 of 12 PageID #: 33785



         Meanwhile, trial in Tinnus IV was scheduled to begin on January 28, 2019. During

 discovery in Tinnus IV, Plaintiffs provided Defendants with discovery that included




         On September 11, 2018, Defendants moved for leave to seek a new trial in Tinnus II,

 arguing that these documents had been improperly withheld from them in Tinnus II. (Dkt. 659.)

 In response, Plaintiffs noted that these documents were not requested in Tinnus I or Tinnus II

 and, indeed, some of them did not even exist at the time of discovery in Tinnus II. (Dkt. 666.) In

 their Reply, Defendants clarified that their position was that Plaintiffs should have produced




                                                                 . (Dkt. 668 at 2-3.) The Court

 concluded that further factual development was necessary and “reopen[ed] discovery for a period

 of 60 days with respect to lost profits.” (Dkt. 671.)

         Seizing this opportunity to burden Plaintiffs, Defendants unilaterally subpoenaed

 Plaintiffs’ three leading attorneys to appear for depositions. (Exs. 1-3.) Importantly, Defendants

 made no attempt to confer with Plaintiffs regarding these subpoenas before abruptly serving

 them after business hours on October 31, 2018. Additionally, on November 2, 2018, Defendants

 served a document subpoena on the law firm of Dunlap Bennett & Ludwig, PLLC, which is

 Plaintiffs’ law firm in this action. (Ex. 4.)


                                                  3
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 5 of 12 PageID #: 33786



                                           ARGUMENT
   I.   DEFENDANTS’ HAVE NO VALID BASIS FOR THE EXTRAORDINARY ACT
        OF DEPOSING PLAINTIFFS’ ATTORNEYS

        Defendants seek to depose Plaintiffs’ three lead attorneys: Tom Dunlap, Cortland

 Putbrese, and Greg Smith. (Exs. 1-3.) Defendants have also subpoenaed Dunlap Bennett &

 Ludwig, PLLC, the law firm representing Plaintiffs in this action. (Ex. 4.) Defendants have no

 valid reason for the extraordinary act of deposing and subpoenaing opposing counsel. Clearly

 these subpoenas have been served for the sole purpose of burdening Plaintiffs during the time of

 pretrial preparations for trial in Tinnus IV. Such gamesmanship should not be permitted.

        “Generally, federal courts have disfavored the practice of taking the deposition of a

 party’s attorney; instead, the practice should be employed only in limited circumstances.”

 Theriot v. Parish of Jefferson, 185 F.3d 477, 491 (5th Cir. 1999). “[T]hose circumstances should

 be limited to where the party seeking to take the deposition has shown that (1) no other means

 exist to obtain the information than to depose opposing counsel; (2) the information sought is

 relevant and nonprivileged; and (3) the information is crucial to the preparation of the case.”

 Shelton v. Am. Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986) (citations omitted); see

 Nguyen v. Excel Corp., 197 F.3d 200, 209 (5th Cir. 1999) (applying this standard and

 recognizing that “a request to depose opposing counsel generally would provide a district court

 with good cause to issue a protective order”); Davis-Lynch, Inc. v. Weatherford Int’l, Inc., No.

 6:07–CV–559, 2009 WL 2174925 at *2 (E.D. Tex. July 21, 2009) (applying these factors).

        As Shelton explained, “[t]he practice of forcing trial counsel to testify as a witness . . .

 has long been discouraged, and recognized as disrupting the adversarial nature of our judicial

 system.” 805 F.2d at 1327 (citations omitted). “Taking the deposition of opposing counsel not

 only disrupts the adversarial system and lowers the standards of the profession, but it also adds to



                                                  4
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 6 of 12 PageID #: 33787



 the already burdensome time and costs of litigation.” Id. (noting that such depositions create

 “delays to resolve work-product and attorney-client objections . . . [and] to resolve collateral

 issues raised by the attorney’s testimony,” and have a “‘chilling effect’ . . . on the truthful

 communications from the client to the attorney”). “Counsel should be free to devote his or her

 time and efforts to preparing the client’s case without fear of being interrogated by his or her

 opponent.” Id. Additionally, the Fifth Circuit has held that a party’s attorneys should not be

 deposed where, as here, alternative methods of obtaining the desired information exist. Theriot,

 185 F.3d at 491.

               In order for Defendants to depose Plaintiffs’ attorneys, Defendants must first show that

 Plaintiffs’ attorneys have crucial information, that this information is not privileged, and that

 Defendants have no other means of acquiring this information. See id. But Defendants have not

 even indicated what nonprivileged information they seek from opposing counsel, much less why

 that information is crucial or unobtainable from other sources. Instead, they have simply served

 the subpoenas and notices of depositions with absolutely no explanation whatsoever. (See Exs.

 1-3 (not even indicating the topics to be discussed at these depositions).) When Plaintiffs’

 counsel asked Defendants’ counsel for their basis for seeking these depositions, defense counsel

 did not indicate what specific information they wanted, but only stated that they wanted to

 investigate counsel’s “knowledge and conduct in collecting documents for the case.” Defense

 counsel also did not indicate why they could not obtain this information by other means, but

 simply made the bare assertion, “[t]his discovery is the only way we can test your assertions [in

 response to the motion for leave (Dkt. 666)] and investigate these issues.” Such bald conclusions

 are insufficient to support the drastic relief Defendants demand.1


                                                             
 1
                If such reasoning were accepted as a basis for deposing Plaintiffs’ counsel, this would


                                                                5
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 7 of 12 PageID #: 33788



                Moreover, Rule 45 provides that a court “must quash or modify a subpoena that: . . .

 requires disclosure of privileged or other protected matter, if no exception or waiver applies; or

 . . . subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A). In this case, Defendants’

 subpoenas appear to seek information regarding Plaintiffs’ attorneys’ attorney-client

 communications and internal work in preparation for the case. Such information is clearly

 privileged and considered work product as well. See, e.g., Haydel v. State Farm Mut. Auto. Ins.

 Co., No. CV 07-939-C-M2, 2009 WL 10679318, at *4 (M.D. La. July 27, 2009) (granting

 attorneys’ fees for an improper subpoena seeking privileged information).                                                                                           Additionally,

 Defendants’ subpoenas impose an undue burden on Plaintiffs’ trial counsel and law firm, who

 are preparing for trial in Tinnus IV. Moreover, if Defendants’ subpoenas were allowed to stand, it

 would likely result in extensive privilege disputes that this Court would have to resolve

 piecemeal, which in turn would further delay resolution of Defendants’ own motion and final

 judgment. Further, Defendants have not explained why the information they seek could not be

 obtained from other sources (or other means), such as ZURU itself. For these reasons alone,

 Defendants’ subpoenas and notices of depositions should be quashed and not permitted.2

                                                                                                                                                                                                 
 entitle Plaintiffs to depose Defendants’ counsel to determine
                                                                                                                                                                                             y




                                                                                                                                                 This, of course, is why
 courts are loath to allow attorneys to be deposed on such bases.

 2
    A protective order under Rule 26 is also appropriate here. See Fed. R. Civ. P. 26(c)(1). In that
 regard, “a party or any person from whom discovery is sought may move for a protective order
 in the court where the action is pending[.]” Id. For the reasons discussed herein, good cause for a
 protective order exists given that Defendants and seek to impose undue burden and expense on
 Plaintiffs’ counsel.
  


                                                                                               6
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 8 of 12 PageID #: 33789



        Finally, Defendants’ subpoenas on Plaintiffs’ trial counsel and in-house counsel are not

 arguably related to a fair reading the Court’s order. (Dkt. 671.) The Court reopened discovery

 with respect to “lost profits,” not documents subject to attorney-client privilege and work

 product. Nor is there any indication in the Court’s order or otherwise of any wrongdoing by

 Plaintiffs or their counsel. (Dkt. 671.) However, Defendants have apparently taken an extremely

 broad view of the Court’s order in order to further waste time and resources, and possibly to try

 to manufacture privilege disputes that will undoubtedly require resolution by the Court as

 Plaintiffs’ counsel prepare for trial in Tinnus IV. Additionally, any manufactured discovery

 disputes further benefit Defendants given that they only serve to delay resolution of Defendants’

 motion and final judgment. For these reasons as well, Defendants’ subpoenas and notices of

 depositions should be quashed and not permitted.

  II.   PLAINTIFFS ARE ENTITLED TO THEIR ATTORNEYS’ FEES

        Plaintiffs are also entitled to their attorneys’ fees because Defendants issued the

 subpoenas to Plaintiffs’ trial counsel in bad faith and for the sole purpose of harassing Plaintiffs.

 See Fed. R. Civ. P. 26(c)(3) and 37(a)(5) and 45(d)(1) and Advisory Comm. Notes—1991

 Amendment (“Paragraph (c)(1) . . . specifies liability for earnings lost by a non-party witness as

 a result of a misuse of the subpoena . . . The liability may include the cost of fees to collect

 attorneys’ fees owed as a result of a breach of this duty.”). Here, Defendants know (or should

 know) that these subpoenas are improper because the information they seek is clearly privileged.

 While Defendants have indicated that they are relying on the “crime-fraud” exception to

 privilege, this contention is baseless and not supported by the record or any other evidence.

 Under this exception, “[t]he party challenging the privilege must (1) make an independent prima

 facie case that a crime has been committed, and (2) then demonstrate that the privileged




                                                  7
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 9 of 12 PageID #: 33790



 information bears a relationship to the alleged crime or fraud.” Ward v. Succession of Freeman,

 854 F.2d 780, 790 (5th Cir. 1988); see also In re Grand Jury Subpoena, 419 F.3d 329, 340 (5th

 Cir. 2009) (collecting cases). As noted, the only wrongdoing that Defendants allege is




                                                                        . These allegations fall far short of meeting the

 high standard to pierce attorney-client privilege and work product doctrine. Nonetheless,

 Defendants have issued subpoenas without even attempting to confer with Plaintiffs on these

 issues, and have demanded that Plaintiffs comply with these subpoenas in a matter of days.

 Because Defendants cannot in good faith contend that their actions are proper, but instead are

 merely attempting to exploit the Court’s Order to interfere with Plaintiffs’ preparations for trial

 in Tinnus IV, Plaintiffs are entitled to recover their attorneys’ fees.

                                                                CONCLUSION

               In conclusion, Plaintiffs request that: (1) the Court quash the subpoenas and notices of

 deposition for Thomas Dunlap, Cortland Putbrese, Gregory Smith, and Dunlap Bennett &

 Ludwig PLLC and (2) grant Plaintiffs their attorneys’ fees and costs in filing the instant motion.

 Plaintiffs also respectfully request a hearing on this motion.3




                                                             
 3
  Defendants have served extensive discovery requests on Plaintiffs that appear to exceed
 Defendants’ discovery requests in Tinnus IV and this case combined. Plaintiffs are in the process
 of conferring with Defendants regarding the scope of Defendants’ overbroad and unduly
 burdensome requests and therefore do not raise those issues in the instant motion. However,
 Plaintiffs expressly reserve the right to seek any other appropriate relief regarding Defendants’
 discovery requests from the Court at a future date.


                                                                    8
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 10 of 12 PageID #: 33791



  Dated: November 9, 2018                  Respectfully submitted,

                                           By: /s/ Eric H. Findlay
                                           Eric H. Findlay
                                           State Bar No. 00789886
                                           Debby Gunter
                                           State Bar No. 24012752
                                           Findlay Craft, P.C.
                                           102 N. College Ave, Ste. 900
                                           Tyler, TX 75702
                                           903-534-1100 (t)
                                           903-534-1137 (f)
                                           efindlay@findlaycraft.com
                                           dgunter@findlaycraft.com

                                           Thomas M. Dunlap (Admitted E.D. Tex./VA
                                           Bar No. 44016)
                                           David Ludwig (Admitted E.D. Tex./VA Bar
                                           No. 73157)
                                           Eric Olavson (Admitted E.D. Tex./VA
                                           Bar No. 87872)
                                           Dunlap Bennett & Ludwig PLLC
                                           211 Church Street, SE
                                           Leesburg, Virginia 20175
                                           (703) 777-7319 (t)
                                           (703) 777-3656 (f)
                                           tdunlap@dbllawyers.com
                                           dludwig@dbllawyers.com
                                           eolavson@dbllawyers.com

                                           Cortland C. Putbrese (Admitted E.D. Tex./
                                           VA Bar No. 46419)
                                           Dunlap Bennett & Ludwig PLLC
                                           2307 East Broad Street, Ste. 301
                                           Richmond, Virginia 23223
                                           (804) 977-2688 (t)
                                           (804) 977-2680 (f)
                                           cputbrese@dbllawyers.com

                                           Jeff Ahdoot (admitted pro hac vice)
                                           Dunlap Bennett & Ludwig PLLC
                                           1717 Pennsylvania Avenue
                                           Suite 1025
                                           Washington, DC 20006
                                           (202) 316-8558 (t)
                                           (703) 777-3656 (f)



                                       9
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 11 of 12 PageID #: 33792



                                                       jahdoot@dbllawyers.com

                                                       Brian M. Koide
                                                       Admitted E.D. Tex./VA Bar No. 46,329
                                                       Dunlap Bennett & Ludwig PLLC
                                                       8300 Boone Blvd #550
                                                       Vienna, VA 22182
                                                       703-442-3890 (t)
                                                       703-777-3656 (f)
                                                       bkoide@dbllawyers.com

                                                       Counsel for Plaintiffs Tinnus Enterprises,
                                                       LLC and ZURU Ltd.

                                                       By: /s/Kelly J. Kubasta______________
                                                       Kelly J. Kubasta
                                                       Texas Bar No. 24002430
                                                       Ferguson Braswell Fraser Kubasta PC
                                                       2500 Dallas Parkway, Suite 600
                                                       Plano, TX 75093
                                                       972-378-9111 (t)
                                                       972-378-9115 (f)
                                                       kkubasta@fbfk.law
                                                       Counsel for Plaintiff Tinnus Enterprises, LLC




                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 9, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system which will send notification of such filing

  via electronic mail to all counsel of record.


                                                        /s/ Eric H. Findlay
                                                        Eric H. Findlay




                                                  10
Case 6:16-cv-00033-RWS Document 675 Filed 11/13/18 Page 12 of 12 PageID #: 33793



                               CERTIFICATE OF CONFERENCE

         On November 9, 2018, the undersigned communicated with counsel for Defendants, Mr.

  Richard Birnholz, via e-mail and telephone. The Defendants remain opposed to the relief

  requested in Plaintiffs’ Motion to Quash and Protective Order.

                                                          /s/ Eric H. Findlay
                                                          Eric H. Findlay



               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

         I hereby certify that authorization to file under seal was provided by the Court’s

  Protective Order entered in this matter.

                                             /s/ Eric H. Findlay
                                             Eric H. Findlay




                                                     11
